UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 31, 2009 DELCATH SYSTEMS, INC. (Exact Name of Registrant as Specified in Charter) DELAWARE (State of Incorporation) 001-16133 (Commission File Number) 06-1245881 (IRS Employer Identification No.) , 23rd FLOOR NEW YORK, NEW YORK (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 489-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. OnSeptember 1, 2009,Delcath Systems, Inc. (the"Company") entered into a lease with option to purchase(the"Lease") withFitzgerald Brothers Beverages, Inc. (the "Landlord"), for the real property anda free standing buildingthereon, containing approximately 10,320 square feetlocated at 566 Queensbury Avenue, Kingsbury,New York (the"Facility").The Facility will house the Company's manufacturing operations.The term of the Leasecommenced onSeptember 1, 2009 andwill end on the earlier of (i) the date the Company exercises (if at all)its option to purchase the Facility and (ii) August 31, 2012. Base rent on the Leaseis $51,600 per year, payable, in advance,in equal monthly installments of $4,300 on the first day of each month during the termof the Lease. The Company will also pay as additional rentall real estate taxes and operating expenses, which include all costs of operating, maintaining, and repairing the leasedFacility. The Company hasan option to purchase the Facility upon delivery ofwritten notice to Landlord at least 120 days prior to expiration of the Lease term. The purchase price for the Facility is $400,000 if the Company acquires the Facility by September 1, 2010, $425,000 if the Company acquires the Facility by September 1, 2011, and $440,000 if the Company acquires the Facility by September 1, 2012. The foregoing description of theLease is qualified in its entirety by reference to the Lease, which is filed as Exhibit10.1 to this Current Report on Form 8-K and incorporated herein by reference. Item 8.01 Other Events. On August 31, 2009, Delcath Systems, Inc. (the "Company") issued a press release announcing that the U.S. Food & Drug Administration granted Delcath's request for orphan drug designation for doxorubicin for the treatment of hepatocellular carcinoma (HCC), also known as primary liver cancer. The press release is included in Exhibit 99.1 to this Current Report on Form 8-K. On September 3, 2009, Delcath Systems, Inc. (the "Company") issued a press release announcing its entry intoa lease with option to purchase, and its anticipated timeline for hiring employees for its Queensbury, New York facility and its expected use and operations of the facility. The press release is included in Exhibit 99.2 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits.The following exhibits are filed with the report on Form 8-K: Exhibit Number Description of Exhibit Lease with Option to Purchase dated September 1, 2009, between Delcath Systems, Inc. and Fitzgerald Brothers Beverages, Inc.
